      Case 1:20-cv-01419-APM Document 155 Filed 10/14/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
DOMINGO ARREGUIN GOMEZ, et al.,           )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )    Civil Action No. 20-1419 (APM)
                                          )
DONALD J. TRUMP, et al.,                  )
                                          )
             Defendants.                  )
                                          )

                                          )
MOHAMMED ABDULAZIZ ABDUL                  )
MOHAMMED, et al.,                         )
                                          )
             Plaintiffs,                  )
                                          )
                                               Civil Action No. 20-1856 (APM)
      v.                                  )
                                          )
MICHAEL R. POMPEO, et al.,                )
                                          )
             Defendants.                  )
                                          )

                                          )
AFSIN AKER, et al.,                       )
                                          )
             Plaintiffs,                  )
                                          )
      v.                                  )    Civil Action No. 20-1926 (APM)
                                          )
DONALD J. TRUMP, et al.,                  )
                                          )
             Defendants.                  )
                                          )
         Case 1:20-cv-01419-APM Document 155 Filed 10/14/20 Page 2 of 5




                                                   )
 CLAUDINE NGUM FONJONG, et al.,                    )
                                                   )
                Plaintiffs,                        )
                                                   )
        v.                                         )        Civil Action No. 20-2128 (APM)
                                                   )
 DONALD J. TRUMP, et al.,                          )
                                                   )
                Defendants.                        )
                                                   )

                                                   )
 MORAA ASNATH KENNEDY, et al.,                     )
                                                   )
                Plaintiffs,                        )
                                                   )
        v.                                         )
                                                            Civil Action No. 20-2639 (APM)
                                                   )
 DONALD J. TRUMP, et al.,                          )
                                                   )
                Defendants.                        )
                                                   )
                                                   )

                    CONSENT MOTION TO VACATE THE COURT’S
                     SEPTEMBER 14, 2020, SCHEDULING ORDER

       Defendants in Gomez v. Trump, by and through undersigned counsel, respectively move to

vacate the Court’s September 14, 2020, Scheduling Order setting a deadline of October 16, 2020,

for Defendants to respond to the Gomez Plaintiffs’ Second Amended Complaint and extending

Plaintiffs’ deadline to respond to any motion to dismiss. See ECF No. 130. The parties have

conferred, and the Gomez Plaintiffs consent to the relief requested herein.

       This request is made out of an abundance of caution and for the purpose of avoiding

confusion that may arise from activities in these consolidated proceedings that postdate the Court’s

order. On October 8, 2020, the Gomez Defendants moved to stay these proceedings pending
        Case 1:20-cv-01419-APM Document 155 Filed 10/14/20 Page 3 of 5




appeal. See ECF No. 153. Alternatively, the Gomez Defendants presented an unopposed request

for an extension of time, to December 1, 2020, to respond to the Second Amended Complaint in

the Gomez case. See id. at 1.

       In light of the pending motion to stay, the Gomez Defendants ask the Court to vacate their

current October 16, 2020, deadline to respond to the Second Amended Complaint. Briefing on

the motion to stay remains ongoing. During an October 9, 2020, status conference with the parties

in Kennedy v. Trump, Civ. A. No. 20-2639 (APM), which the Court has consolidated with these

proceedings, the Court directed the Kennedy, Mohammed, Fonjong and Aker plaintiffs to respond

to the Gomez Defendants’ motion to stay by October 15, 2020. The Court also directed the Gomez

Defendants to file any reply brief by October 20, 2020. As a result, the Gomez Defendants believe

that the October 16, 2020, deadline has been superseded by subsequent events in these

consolidated proceedings.

       WHEREFORE, the Gomez Defendants request that the Court vacate the September 14,

2020, Scheduling Order and set a new responsive pleading deadline when the Court adjudicates

the Gomez Defendants’ motion to stay. A proposed order accompanies this submission.




                                               2
        Case 1:20-cv-01419-APM Document 155 Filed 10/14/20 Page 4 of 5




October 14, 2020                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General, Civil
                                          Division

                                          WILLIAM C. PEACHEY
                                          Director, Office of Immigration Litigation,
                                          District Court Section

                                          COLIN A. KISOR
                                          Deputy Director

                                          GLENN M. GIRDHARRY
                                          Assistant Director

                                          /s/ Christopher Lyerla
                                          Trial Attorney
                                          U.S. Department of Justice, Civil Division
                                          Office of Immigration Litigation
                                          District Court Section
                                          Washington, D.C. 20044
                                          (202) 598-3967
                                          Christopher.T.Lyerla@usdoj.gov

                                          Attorneys for Defendants




                                      3
         Case 1:20-cv-01419-APM Document 155 Filed 10/14/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 14, 2020, I electronically filed the foregoing CONSENT

MOTION TO VACATE THE COURT’S SEPTEMBER 14, 2020, SCHEDULING ORDER with

the Clerk of the Court by using the CM/ECF system, which will provide electronic notice and an

electronic link to this document to all attorneys of record


                                    By: /s/ Christopher T. Lyerla
                                      CHRISTOPHER T. LYERLA
                                      Trial Attorney
                                      United States Department of Justice
                                      Civil Division




                                                 4
